Citation Nr: 0711266	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  96-12 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) for the period from November 7, 1996, to June 
30, 1998, rated as 30 percent disabling?

2.  What evaluation is warranted for PTSD for the period 
since July 1, 1998, rated as 70 percent disabling?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for PTSD, 
assigning a 10 percent evaluation therefor.  In a May 1999 
rating decision, the evaluation assigned the veteran's PTSD 
was increased to 30 percent, and in a December 2001 rating 
decision was increased to 50 percent effective February 2, 
1999.

The Board, in a July 2002, decision, denied entitlement to a 
rating in excess of 30 percent for PTSD for the period 
between September 11, 1992, and February 2, 1999; and denied 
entitlement to a rating in excess of 50 percent for PTSD for 
the period from February 2, 1999.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

The Court, in a June 2004 Memorandum Decision, affirmed the 
Board's decision as to the denial of a rating in excess of 30 
percent for PTSD for the period prior to November 7, 1996, 
and vacated the Board decisions denying evaluations in excess 
of 30 percent for PTSD for the period between November 7, 
1996, and February 2, 1999, and in excess of 50 percent for 
PTSD for the period from February 2, 1999.  The Court 
remanded the case to the Board as to the latter two issues.  
The Court issued its Judgment in this case in July 2004.

In February 2005, the Board remanded the veteran's appeal for 
additional evidentiary development.

A July 2006 rating decision increased the veteran's 
disability evaluation for PTSD to 70 percent, effective July 
1, 1998.  That disability rating remains in effect at the 
present time.

Absent a waiver, a claimant seeking a disability rating 
greater than that assigned will be presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
therefore remains in controversy where less than the maximum 
available benefits are awarded.  AB v. Brown, 6 Vet. App. 35 
(1993).  The Board notes that all the available evidence 
indicates that the veteran continues to seek the maximum 
available benefit.  The Board will therefore adjudicate the 
veteran's claims for higher evaluations for PTSD.

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings") and dissatisfaction with determinations 
on later-filed claims for increased ratings.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the 
issues were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with an original 
rating, the Fenderson doctrine applies.

The record raises the issue of entitlement to service 
connection for a major depressive disorder secondary to PTSD.  
As this issue is not certified or developed for Board 
adjudication at this time, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period from November 7, 1996, to June 30, 1998, 
the veteran's PTSD was manifested by occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

2.  For the period from July 1, 1998, to May 10, 1999, the 
veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas.

3.  Since May 11, 1999, the veteran's PTSD has been 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from November 7, 1996, to June 30, 1998, 
the veteran did not meet the criteria for a disability rating 
in excess of 30 percent for PTSD.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).

2.  For the period from July 1, 1998, to May 10, 1999, the 
veteran did not meet the criteria for a disability rating in 
excess of 70 percent for PTSD.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411.
 
3.  Since May 11, 1999, the veteran has met the criteria for 
a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in April 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal.  Thereafter, the claims were 
readjudicated in the July 2006 supplemental statement of the 
case (SSOC).  The failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disabilities on appeal is harmless because, except where 
otherwise indicated, the preponderance of the evidence is 
against the veteran's claims and any question as to this 
point is moot.  As to the total disability rating effective 
from May 11, 1999, the veteran has had ample opportunity to 
provide VA information and evidence sufficient to establish 
entitlement from the earliest allowable date.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the notice required was harmless error.  Although 
notice was not completely provided to the appellant until 
after the initial adjudication, he was not prejudiced.  The 
content of the April 2005 correspondence provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  As noted above, the 
claims were thereafter readjudicated in July 2006.  Hence, 
the actions taken by VA cured the error in the timing of 
notice.  Further, the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims before adjudication.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal.

To the extent that there was any deficiency in the content of 
the notice to the veteran, the Board notes that VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties to assist the appellant in the 
prosecution of his claims.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, that 
error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc. 159 F.3d 534, 549 (Fed. Cir. 1998).

The Claims for Higher Evaluations

The veteran and his representative contend that his PTSD is 
manifested by symptomatology that warrants the assignment of 
higher evaluations.  As to the evidence from May 11, 1999, 
the Board agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2006).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a January 1994 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 10 percent disabling.  In a May 1999 
rating decision, the evaluation assigned the veteran's PTSD 
was increased to 30 percent, and in a December 2001 rating 
decision was increased to 50 percent effective February 2, 
1999.  A July 2006 rating decision increased the veteran's 
disability evaluation for PTSD to 70 percent, effective July 
1, 1998.  That disability rating remains in effect at the 
present time.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is in order if PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

The Period from November 7, 1996, to June 30, 1998

With the above criteria in mind, the Board notes that the 
record germane to the time period here being adjudicated 
includes VA treatment records and vocational rehabilitation 
therapy (VRT) records.

VA treatment records from the period here under review note 
the veteran's depression (mild to moderate depression 
attributed to marital problems in an August 1997 VA record), 
anxiety, and sleep disturbances.  In August 1997, the veteran 
reported that he was bothered each day by intrusive war 
memories, but that nightmares occurred at intervals of three 
to four weeks.  In June 1997, a psychiatrist had noted the 
veteran reporting having slept better.  In January 1998, a VA 
record noted that nightmares currently occurred at intervals 
of four to six weeks.  On three separate occasions, in 
February and August 1997 and in February 1998, a Global 
Assessment of Functioning (GAF) score of 65 was recorded in a 
VA treatment coordinator note.

VRT records indicate that the veteran participated actively 
in VRT, and continued to demonstrate high levels of 
motivation and work tolerance.  April 1998 VRT records, for 
example, noted the veteran engaging in verbal banter, which 
had traditionally been his forte, playing an integral role in 
his peer group, and exhibiting renewed energy. 

The Board finds that the disability picture reflected in the 
above reports, which include depression, anxiety, and chronic 
sleep impairment, leads to the conclusion that the veteran's 
PTSD was manifested by adverse symptomatology that equated to 
not more than an occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

Accordingly, the Board concludes that for this term the 
evidence supports a finding that his impairment is best 
approximated by no more than the criteria for the 30 percent 
rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

As noted above, the criteria for the next higher evaluation, 
50 percent, requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130.  As can be seen from the aforementioned 
relevant VA treatment records, he suffered from depression, 
anger, and chronic sleep impairment.  Still, VRT records for 
the period under review show that whatever difficulty 
processing instructions the veteran had resulted only in a 
need for daily instructions, which the veteran executed with 
some prompting.  Indeed, the VRT records for the period here 
under review noted his participation in verbal banter with 
members of his peer group, as well as his vigorous commitment 
to activities in VRT.

The Board again notes the GAF scores of 65 recorded in 
February and August 1997 and in February 1998 VA treatment 
coordinator notes.

In this regard, the American Psychiatric Association, 
Diagnostic and Statistical Manual, 46 (4th ed. 1994) (DSM-IV) 
states that a GAF score of between 61 and 70 indicates that 
the veteran has "some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within in the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationship."  Therefore, an evaluation in excess of 30 
percent is not in order.

The Period from July 1, 1998, to May 10, 1999

The pertinent evidence of record includes a July 1998 VA 
examination, VA treatment records, and VRT records.

At the July 1998 VA examination, the veteran reported 
wartime-related nightmares and flashbacks.  These nightmares 
and intrusive thoughts reportedly sometimes resulted in 
increased anxiety.  Still, the examiner said they did not 
cause true panic attacks as in the case of a panic disorder.  
The examiner noted earlier diagnoses of dementia, but said 
that dementia was not evident on the current examination.  
The veteran cried when he reported the death of a brother in 
Italy during World War II.  The examiner noted that the 
veteran had participated for fourteen years in a World War II 
discussion group in the partial hospitalization program 
(PHP), and that he collected World War II memorabilia.  On 
mental status examination, he was alert, oriented, and speech 
was spontaneous.  His affect was depressed.  Thought 
processes were coherent, but the examiner felt that content 
centered on hatred of Japanese because of his wartime 
experiences.  Insight and judgment were fair.  The Axis I 
diagnosis was severe PTSD with a depressive component, and 
the GAF score was 45. 

The aforementioned record reveals no patient reports or 
clinical observations of a gross impairment in thought 
process or communication.  Nor does it show persistent 
delusions or hallucinations; grossly inappropriate behavior; 
a persistent danger of hurting self or others (March 1999 
suicidal thoughts without plan notwithstanding); or 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene).  Absent 
as well is any evidence that the veteran is disorientated to 
time or place; or memory loss for names of close relatives or 
own name.  The July 1998 VA examination, in short, provided 
no competent evidence that would meet the requirements for a 
100 percent rating for PTSD.  

VRT records for the period here under review report that the 
veteran demonstrated work performance and work tolerance 
ranging from above-average to average to below-average, and 
that the veteran contributed to his share of clinic banter 
and otherwise socialized with the peer group, in spite of the 
loss of his sister, for whose estate he had been appointed 
executor.

August 1998 and February 1999 VA treatment coordinator notes, 
respectively, reported GAF scores of 65 and 50, and no 
symptoms or findings that were inconsistent with the July 
1998 VA examination. 

DSM-IV states that a GAF score between 41 and 50 reflects the 
presence of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work; . . 
.)." 

The Board finds that the preponderance of the evidence for 
the period in question is against finding that the veteran's 
PTSD was manifested by adverse symptomatology that equated to 
total occupational and social impairment.  In this regard, 
while the record shows that the veteran was impaired due to 
PTSD, there is no evidence of such signs as a gross 
impairment in thought processes or communication.  The 
appellant did not present evidence of persistent delusions or 
hallucinations.  His behavior was not shown to be grossly 
inappropriate.  There is no evidence that the appellant was 
in danger of hurting self or others.  The appellant was not 
shown to be unable to perform activities of daily living, to 
include basic personal hygiene.  Finally, the appellant was 
not disoriented to time, place, or person.  Accordingly, the 
Board concludes that for any period prior to May 11, 1999, 
the preponderance of the evidence is against finding that the 
veteran is entitled to a 100 percent rating for PTSD.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Period from May 11, 1999

The pertinent evidence of record for the period under review 
includes October 2000 and August 2005 VA examinations, VA 
treatment records, and VRT records.

As noted above, the criteria for a 100 percent rating 
requires evidence of total occupational and social 
impairment.  It is true that the veteran does not 
show evidence that PTSD causes persistent delusions or 
hallucinations; disorientation to time or place; or grossly 
inappropriate behavior as well as being in a persistent 
danger of hurting self or others.  It is clear, however, that 
from May 11, 1999, the evidence shows a gross impairment in 
thought processes or communication as well as memory loss.  
An examination in August 2005 confirmed that PTSD has 
incapacitated the veteran to a degree that negates his 
ability to find and maintain work on his own independently. 

In this regard, in the first instance, evidence of record 
commencing on August 31, 1999, shows GAF scores predominantly 
at 40 or below.  GAF scores of 40 are registered in August 
1999, February 2000, September 2000, February 2001, September 
2001, September 2002, and November 2002 VA treatment 
coordinator notes.  GAF scores of 42 and 41, respectively, 
were noted on examination in October 2000 and August 2005, as 
well as scores of 50 and 35, respectively, in November 2002 
and December 2003 VA treatment coordinator notes.  

DSM-IV states that a GAF score of between 31 and 40 reflects 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids family, neglects family, and is unable to work; . . . 
.)."  

Additionally, VRT records document that, beginning in May 
1999, the veteran demonstrated more trouble processing 
instructions, and experienced a loss of memory.  Also, at 
this time, the veteran had more lapses of continuity when 
telling stories or recounting war episodes.  On the whole, 
VRT records from May 1999 forward reported the veteran 
demonstrating a loss of functioning.

At the October 2000 VA examination, the veteran said he had 
been a light sleeper since service, hypervigilant, and had to 
have his own room so he would not harm his wife upon waking 
from a nightmare.  With regard to his report of 
hypervigilance, he related an incident when he thought he 
heard an intruder in the house and went to investigate with a 
Japanese rifle, a souvenir from service, which was unloaded 
but with the bayonet fixed.  Instead of an intruder, he found 
his wife.  He denied postservice aggressive behavior.

The examiner said it was apparent that the veteran was not 
psychotic, but noted his report that he sat on his porch on 
Memorial Day and envisioned seeing dead comrades returning to 
their graves.  In addition, he gave a history of combat-
related nightmares that woke him.  Mental status examination 
revealed that the veteran was alert, oriented and 
cooperative.  His thought processes were coherent, and 
without delusions, or visual or auditory hallucinations.  His 
thought content focused on postservice PTSD problems, and his 
affect was at times tearful.  His speech was spontaneous and 
unpressured, and insight was moderate.  The diagnosis was 
severe PTSD.  As noted above, a GAF score of 42 was recorded.

On VA examination in 2005, the veteran reported low energy 
and low motivation, daily disturbing recollections and 
nightmares, avoidance of and estrangement from other people, 
increased arousal, problems sleeping, irritability, 
difficulty concentrating, and exaggerated startle response.  
He was diagnosed once again with severe PTSD.  The examiner 
moreover opined that on account of the increased arousal, 
irritability, and difficulty concentrating, it was unlikely 
that the veteran would be able to maintain gainful 
employment.  The examiner underscored this point by noting 
that these classic PSTD symptoms are most interfering with a 
person's ability to be efficient and also to get along 
appropriately with colleagues and supervisors.  The examiner 
furthermore wrote that the veteran's problems were compounded 
by a major depressive disorder that in his opinion was either 
caused or exacerbated by his PTSD.  The examiner also noted 
the deleterious effects on employability of the veteran's low 
energy and low motivation, as well as his cognitive 
dysfunction, which interferes with his ability to communicate 
with others.  VA treatment records for the period here under 
review reported no findings that were inconsistent with the 
August 2005 VA examination.

In summary, and with regard to the aforementioned GAF scores, 
the Board notes that it assigns greater credence to the GAF 
scores of 40 because the veteran's GAF scores for the period 
here under review tend to cluster around this number even if 
they occasionally deviate from it (by minimal amounts in an 
upward direction except for one occasion).

While the Board takes into account GAF scores, it exercises 
its own judgment in evaluating the total disability picture 
in order to derive an appropriate evaluation.  Evans.  The 
Board considers especially significant the veteran's 
documented difficulty concentrating and memory loss as well 
as his recently corroborated preponderate unemployability.  
As such, and resolving reasonable doubt in favor of the 
veteran, the Board finds that a 100 percent schedular 
evaluation is in order for PTSD from May 11, 1999.

ORDER

For the period from November 7, 1996, to June 30, 1998, 
entitlement to an increased rating in excess of 30 percent 
for PTSD is denied.  

For the period from July 1, 1998, to May 10, 1999, 
entitlement to an increased rating in excess of 70 percent 
for PTSD is denied.  

For the period since May 11, 1999, a 100 percent disability 
rating for PTSD is warranted, subject to the laws and 
regulations governing the award of monetary benefits.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


